﻿Mr. President, I bring you greetings from the small and
beautiful country of Saint Vincent and the Grenadines.
Please accept our congratulations on your election as
President of the fifty-sixth session of the General
Assembly. You are assured of my country’s full support
for a successful session. We would also like to offer
our heartfelt congratulations to Secretary-General Kofi
Annan on his election to a second term, and to the
United Nations Organization and the Secretary-General
for the prestigious Nobel Peace Prize received in
honour of their efforts to ensure a better and more
peaceful world. It is impossible to think of more
deserving recipients of this award as this coalition of
nations and our beloved Secretary-General strive to
ensure that the Organization fulfils its mandate
according to the Charter.
I commend the President of the United States of
America for the statesmanship and resolve with which
he continues to deal with the difficulties at hand. I also
salute the civic leaders of this great city of New York
for the institutional leadership during this problematic
time. The city has been visited by tragedy once again
this week. On behalf of the Government and people of
Saint Vincent and the Grenadines, I offer sincere
condolences to all those touched by this latest disaster,
not least our neighbours and friends in the Dominican
Republic.
Our Government stands firm with the
international community on Security Council
resolution 1373 (2001) against terrorism. We are
working closely with the Governments of the region,
the Caribbean Community (CARICOM), Latin
America and the United States in an effort to fight the
scourge of terrorism. Our Government has tightened
security and implemented measures intended to close
any possible avenue that criminals and terrorists may
exploit. We will do whatever is necessary to ensure that
barbarism is defeated. Compliance with resolution
1373 (2001) is difficult and expensive for small States
with limited means and technical expertise. But we will
comply.
The international community has mustered an
impressive effort to fight the plague of terrorism. In
this midst of this, however, we must not lose sight of
the fact that terrorism will not be eradicated by one
victory in one war. It behooves us as world leaders to
look deeper into the causes of violence and terror. It is
the firm belief of my Government that marginalization
of the poor and underprivileged creates a hotbed for
extremism and lawlessness.
We in Saint Vincent and the Grenadines and the
wider Caribbean have triumphed over the evils of
slavery and colonialism to emerge with a truly noble
civilization. We are a people made up of races from the
four corners of the earth who have melded into one
beautiful whole. We are democratic in our governance
and tolerant in our attitudes. We are a hard-working,
industrious people. We are proud. It is not in our nature
to seek alms from the rich. But, Mr. President, it is
self-evident that an economy such as ours, which is
almost totally dependent on agriculture and tourism,
needs help if we are to survive and prosper.
The influence of the multinational Chiquita and
Dole banana companies has been working for years to
destroy the industry of our banana farmers. The World
Trade Organization (WTO), of which we are a member,
seems bent on widening the gulf between rich and poor.
We are not optimistic about the outcome of this week’s
economic Ministerial Meeting in Doha. A farmer
working one or two acres of mountain land and eking
out a living cannot compete with the giants who control
thousands of acres in the Central American countries.
Mr. President, if you take away that which feeds
us, you must offer something in return. That is why the
upcoming conference in Mexico on financing for
development is of seminal importance to the small and
developing countries of this world. It is time for the
economic giants of the world to stop paying lip service
to the idea of financing for development and to put into
practice real and workable means for the poor,
underprivileged and vulnerable nations to join the
mainstream. We need the commercial barriers erected
by those intent on maintaining their hegemony to be
removed. We adhere to the adage “Trade, not Aid”. But
this is not yet a realistic option and, in the present
climate, will not be for the foreseeable future. We hate
asking for charity. We merely ask that promises be kept
and commitments adhered to. As a small island
developing State, we need relief from the burden of our
foreign debts, high interest rates and other unfair
international trade constraints. We need the Bretton
Woods institutions to perform their function in a
democratic and just manner.
HIV/AIDS remains rampant worldwide. The
recent grave disaster in the United States of America
has pushed other burning issues of the day off the
13

world agenda, but people have not stopped dying of
AIDS. The 26 million who have been forecast to
succumb to the scourge in the next 10 years will still
succumb. In the same way that the United States and
the European Union were able to persuade drug
companies to produce drugs to combat anthrax at a
fraction of their normal cost, the same drug companies
should be persuaded to produce affordable treatment
for this plague, which is causing a national security
threat to many poor countries.
The state of affairs of HIV/AIDS has reached
circumstances of extreme urgency in our country. The
Caribbean is now only second to sub-Saharan Africa in
having the fastest rise in the incidents of HIV/AIDS.
We are not equipped to handle this crisis. We are not
able to afford the drugs to treat our people. Therefore,
our people are dying — dying in their hundreds and
thousands. This world crisis, unlike terrorism, is one of
which we know exactly what is required. Do we have
the will to provide the necessary means in order to
resolve this problem? The special session of the
General Assembly last June on HIV/AIDS ended with a
global commitment to combat this disease. Are we
living up to our commitment?
Prior to 11 September, our Government
implemented sound fiscal policies that resulted in
positive economic growth for our country. However,
after that infamous day, the economic outlook turned
extremely bleak. Our burgeoning tourist industry has
suffered tremendously, with employment taking an
especially heavy blow. Hotel occupancy dropped to a
15-year low. There seems to be no end to the ripple
effects on the industry. Just as people were beginning
to fly again, we had the tragedy in Queens on Monday.
This plunges us deeper into economic gloom and the
real and frightening possibility of recession looms ever
closer.
Following the admission of Tuvalu to the United
Nations last year, we were very close to realizing the
principle of universality set forth in the Charter of the
United Nations. Now, only one remaining country
awaits admission to the United Nations. That country,
as we all know, is the Republic of China on Taiwan.
The Republic of China’s impressive record of
economic and political development is one of the most
persuasive reasons to eliminate the United Nations sole
exception to universality. Fifty years ago, Taiwan was a
poor and underdeveloped society. Fifty years later, the
Republic of China on Taiwan has become an affluent
and prosperous country, with a per capita gross national
product of around $14,000, annual trade of over $300
billion and a gross national product of $320 billion.
Although the Republic of China is only the one
hundred thirty-eighth largest country in the world in
terms of lands and the forty-sixth largest in terms of
population, it is today the world’s seventeenth largest
economy, the fifteenth largest trading nation, the eighth
largest investor, the fourth largest holder of foreign
exchange and the third largest exporter of information
technology products.
Under our principle of universality, we cannot
continue to exclude a country with such an impressive
record of achievements. The time has come to open our
doors to the Republic of China on Taiwan.
The situation in Afghanistan calls for immediate
action on the part of the United Nations to fill the
power vacuum left by the departure of the ruling
Taliban from the capital, Kabul. We must make sure
that the new administration is representative of all
factions and we must further ensure that the suffering
and starving people receive immediate humanitarian
aid to ensure their survival through the coming winter
months.
Finally, I must reiterate that we are encouraged
by the efforts undertaken by the United Nations to
work towards a society that ensures security and human
dignity for all in the future. The future looks good if
we all work together for the betterment of mankind. I
assure the Assembly that my Prime Minister, Mr. Ralph
Gonsalves, and the Government and people of Saint
Vincent and the Grenadines are fully committed to
supporting the United Nations in these endeavours, and
may God direct all of us on this path.




